ORDER
PER CURIAM.
Appellants, Ray Kondrick, et. al (Fox Creek),1 appeal from the trial court’s judgment granting respondents, Union Electric Company, fik/a AMERENUE (UE) and Sprint Communications Company, L.P. (Sprint) motions for summary judgment on Fox Creek’s claims regarding an easement on its common ground. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).
The parties have been furnished with a memorandum, for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).

. Appellants are members of the Board of Governors of Fox Creek Estates/Dutch Mill Subdivision. We will refer to them Collectively as Fox Creek.